Name: 86/206/EEC: Decision of the European Parliament of 18 April 1986 granting a discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions in respect of the implementation of its appropriations for the 1984 financial year
 Type: Decision
 Subject Matter: NA;  EU institutions and European civil service
 Date Published: 1986-06-04

 Avis juridique important|31986D020686/206/EEC: Decision of the European Parliament of 18 April 1986 granting a discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions in respect of the implementation of its appropriations for the 1984 financial year Official Journal L 150 , 04/06/1986 P. 0032 - 0032*****DECISION OF THE EUROPEAN PARLIAMENT of 18 April 1986 granting a discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions in respect of the implementation of its appropriations for the 1984 financial year (86/206/EEC) THE EUROPEAN PARLIAMENT, - having regard to the Treaty establishing the European Economic Community, and in particular Article 206b thereof, - having regard to the revenue and expenditure accounts of the European Foundation for the Improvement of Living and Working Conditions for the 1984 financial year, and the report of the Court of Auditors on these accounts (Doc. C 2-196/85), - having regard to the decision of the Council (Doc. C 2-1/86), - having regard to the report of the Committee on Budgetary Control (Doc. A 2-9/86), 1. Notes the following figures for the accounts of the European Foundation for the Improvement of Living and Working Conditions: 1.2 // Financial year 1984 // (ECU) // Receipts // 3 933 209 // 1. Subsidy from the Commission // 3 819 261 // 2. Bank interest // 50 714 // 3. Other // 63 234 // Expenditure // // 1. Final budget appropriations // 4 370 000 // 2. Commitments // 3 933 209 // 3. Appropriations unused (1 - 2) // 436 791 // 4. Payments // 2 638 137 // 5. Appropriations brought forward // 956 864 // 6. Payments from appropriations brought forward // 938 916 // 7. Appropriations brought forward and cancelled (5 - 6) // 17 948 // 8. Appropriations carried forward // 1 295 072 2. Grants a discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions, on the basis of the report of the Court of Auditors, in respect of the accounts for the 1984 financial year; 3. Instructs its President to communicate this Decision to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions, to the Council, to the Commission and to the Court of Auditors and to arrange for its publication in the Official Journal of the European Communities (L series). 1.2 // The Secretary-General // The President // Enrico VINCI // Pierre PFLIMLIN